Exhibit 10.9

Science Applications International Corporation

401(k) EXCESS DEFERRAL PLAN

(Effective as of January 1, 2011)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

TITLE AND DEFINITIONS

     1   

1.1

 

Title

     1   

1.2

 

Definitions

     1   

ARTICLE II

 

PARTICIPATION

     7   

2.1

 

Participation

     7   

ARTICLE III

 

DEFERRAL ELECTIONS

     8   

3.1

 

Deferral Elections

     8   

3.2

 

Coordination with 401(k) Plan Election

     10   

ARTICLE IV

 

ACCOUNTS

     11   

4.1

 

Deferral Account

     11   

4.2

 

Matching Account

     11   

4.3

 

Investment of Accounts

     12   

ARTICLE V

 

VESTING

     13   

5.1

 

Vesting

     13   

ARTICLE VI

 

DISTRIBUTIONS

     14   

6.1

 

Distribution of Accounts

     14   

6.2

 

Inability to Locate Participant

     15   

6.3

 

Unforeseeable Emergencies

     16   

6.4

 

Distributions on Death

     17   

6.5

 

Change in Control

     17   

6.6

 

Incapacity

     18   

6.7

 

Construction

     18   

ARTICLE VII

 

CLAIMS PROCEDURE AND ARBITRATION

     19   

7.1

 

Claims Procedure and Arbitration

     19   

ARTICLE VIII

 

ADMINISTRATION

     21   

8.1

 

Committee

     21   

8.2

 

Committee Action

     21   

8.3

 

Powers and Duties of the Committee

     21   

8.4

 

Interpretation of Plan

     22   

8.5

 

Plan Construction

     23   

8.6

 

Information

     23   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.7

 

Compensation, Expenses and Indemnity

     23   

ARTICLE IX

 

MISCELLANEOUS

     25   

9.1

 

Unsecured General Creditor

     25   

9.2

 

No Employment Contract

     25   

9.3

 

Restriction Against Assignment

     25   

9.4

 

Withholding

     26   

9.5

 

Amendment, Modification, Suspension or Termination

     26   

9.6

 

Governing Law

     27   

9.7

 

Receipt or Release

     27   

9.8

 

Headings, etc. Not Part of Agreement

     27   

9.9

 

Section 409A

     28   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE I

TITLE AND DEFINITIONS

 

  1.1 Title.

This Plan shall be known as the “Science Applications International Corporation
401(k) Excess Deferral Plan.”

 

  1.2 Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

“Account” or “Accounts” shall mean a Participant’s Deferral Account and Matching
Account. The Committee may establish such additional accounts or subaccounts as
it deems necessary for the proper administration of the Plan. Accounts are
established under the Plan for recordkeeping purposes only, and do not contain
or represent actual assets.

“Annual 401(k) Matching Amount” shall mean the amount of the Company’s matching
contribution credited to a Participant’s account in the 401(k) Plan for a Plan
Year.

“Beneficiary” or “Beneficiaries” shall mean the person or persons, including a
trustee, personal representative or other fiduciary, who have been designated by
the Participant to receive the benefits specified hereunder in the event of the
Participant’s death. The Participant shall make such designation on a form
provided by the Committee or on such terms and conditions as the Committee may
prescribe for a Beneficiary designation. No such Beneficiary designation shall
become effective until it is filed with the Committee. Such Beneficiary
designation shall thereafter remain in effect with respect to this Plan until a
new Beneficiary designation is filed with the Committee pursuant to the terms
hereof. A Participant may from time to time change his or her designated
Beneficiary or Beneficiaries without the consent of such Beneficiary or

 

-1-



--------------------------------------------------------------------------------

Beneficiaries by filing a new designation in writing with the Committee. If the
designated Beneficiary does not survive the Participant, or if there is no valid
Beneficiary designation, amounts payable under the Plan shall be paid to the
Participant’s spouse, or if there is no surviving spouse, then to the duly
appointed and currently acting personal representative of the Participant’s
estate. If there is no personal representative of the Participant’s estate duly
appointed and acting in that capacity within 60 days after the Participant’s
death, then all payments due under the Plan shall be payable to the person or
persons who can verify by affidavit or court order to the satisfaction of the
Committee that they are legally entitled to receive the benefits specified
hereunder pursuant to the laws of intestate succession or other statutory
provisions in effect at the Participant’s death in the state in which the
Participant resided. In the event any amount is payable under this Plan to a
minor, payment shall not be made to the minor, but instead shall be paid (i) to
that person’s living parent(s) to act as custodian, (ii) if that person’s
parents are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (iii) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers of Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited or made with the court having jurisdiction over the
estate of the minor.

“Board of Directors” or “Board” shall mean the Board of Directors of Science
Applications International Corporation, or SAIC, Inc., its parent corporation.

 

-2-



--------------------------------------------------------------------------------

“Change in Control” of the Company shall mean the following for purposes of this
Plan and shall be deemed to occur if any “person,” (as defined in
Section 3(a)(9) of the Exchange Act), other than the Company, any subsidiary or
any employee benefit plan or trust maintained by the Company or subsidiary
becoming the beneficial owners (as defined in Rule 13d-3 under the Exchange
Act), directly to indirectly, of more than 35% of the common stock of SAIC, Inc.
outstanding at such time, without the prior approval of the Board. For purposes
of the foregoing, a subsidiary is any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations, other than
the last corporation in such chain, owns at least fifty percent (50%) of the
total voting power in one of the other corporations in such chain. The above
definition of Change in Control shall be applied in accordance with Code
Section 409A.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the committee composed of such members as shall be
appointed from time to time by the Board to administer the Plan.

“Company” shall mean Science Applications International Corporation (or SAIC,
Inc., its parent corporation). In addition, unless the context indicates
otherwise, as used in this Plan the term Company shall also mean and include any
direct or indirect subsidiary of the Company which has been approved by the
Board for participation in this Plan by its employees. Upon and after a Change
in Control Event, Company shall include any successor to Science Applications
International Corporation or SAIC, Inc. or a substantial portion of their
assets.

“Deferral Account” shall mean the bookkeeping account maintained by the Company
on behalf of a Participant who elects to defer his or her Salary in cash under
this Plan pursuant to Section 3.1.

 

-3-



--------------------------------------------------------------------------------

“Eligible Employee” shall mean a highly compensated employee of the Company who
has been selected by the Board to participate in this Plan. The Board shall
limit Eligible Employee status to a select group of management or highly
compensated employees, as set forth in Sections 201, 301 and 401 of ERISA. The
Board may make its determination of Eligible Employees by establishing
eligibility criteria such as title or compensation level.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“401(k) Plan” means the Science Applications International Corporation
Retirement Plan as it may be amended from time to time.

“Investment Funds” shall mean the deemed investments established by the
Committee under Section 4.3 for the purpose of determining the investment gains
and losses to be credited to Accounts.

“Participant” shall mean any Eligible Employee who elects to defer a portion of
his or her Salary in accordance with Section 3.1 and who satisfies the
participation requirements of Article II.

“Plan” shall mean the Science Applications International Corporation 401(k)
Excess Deferral Plan set forth herein, as it may be amended from time to time.
This Plan constitutes an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, as set forth in Sections 201, 301 and 401 of ERISA.

 

-4-



--------------------------------------------------------------------------------

“Matching Account” shall mean the bookkeeping account maintained by the Company
on behalf of each Participant pursuant to Section 4.2 to reflect the
Participant’s interest in the Plan attributable to the Company’s matching
credits.

“Plan Year” shall mean each 12 consecutive month period beginning on January 1.

“Salary” shall mean the amount of compensation paid as salary by the Company
during a calendar year by reason of services performed by a Participant
reflected as “wages, tips, other compensation” on the Participant’s Form(s) W-2
for such year; plus

(i) Elective deferrals under Code Section 402(g)(3), catch-up contributions
under Code Section 414(v), and amounts contributed under Code Sections 125 and
132(f) by the Company at the Participant’s election that are not included in the
Participant’s gross income (but only to the extent such deferrals and
contributions were made by reducing salary otherwise payable to the
Participant); plus

(ii) Any compensation paid as salary which, but for Code Section 3401(a)(8)(A)
(dealing with the Code Section 911 exclusion and income subject to foreign
withholding) would be required to be reflected as “wages, tips, other
compensation” on the Participant’s Form(s) W-2; less

(iii) Any compensation paid by reason of services performed during any period in
which an employee is not a Participant; overtime pay (which shall be deemed to
include base pay and premium pay for time worked in excess of a normal day or
week); bonuses; commissions; and amounts reflecting reimbursed expenses or
fringe benefits (including any amount relating to the grant or exercise of stock
options, disposition of shares through exercise of options, payment of dividends
on non-vested stock, payments representing dividends or dividend equivalents on
stock units or stock rights, and any

 

-5-



--------------------------------------------------------------------------------

distributions from a plan of deferred compensation) which have been included as
“wages, tips, compensation” on the Participant’s Form(s) W-2.

“Separation from Service” means, the death, retirement or termination of the
Eligible Employee’s employment with the Company, whether voluntarily or
involuntarily. This definition of Separation from Service shall be interpreted
and construed in a manner intended to comply with Section 409A of the Code and
Treasury Regulation Section 1.409A-1(h).

“Trust” shall mean a grantor trust established and funded by the Company for the
purpose of satisfying some or all of the Company’s obligations under the Plan.

“Trustee” shall mean the trustee of the Trust.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

 

  2.1 Participation.

Elective deferrals under this Plan are voluntary. Only Eligible Employees may
participate in this Plan. An Eligible Employee shall become a Participant in
this Plan by electing to defer a portion of his or her Salary in accordance with
Article III. Notwithstanding anything else contained herein to the contrary, an
Eligible Employee shall be permitted to defer a portion of his or her Salary to
this Plan during a particular Plan Year only after the Eligible Employee is
prohibited from making any additional elective deferrals to the 401(k) Plan
during such Plan Year because the elective deferrals (a) would exceed the amount
specified in Section 402(g) of the Code, (b) would cause the 401(k) Plan to fail
to satisfy the limitation of Code Section 401(k)(3), or would increase the
margin by which the 401(k) Plan fails to satisfy the limitation of Code
Section 401(k)(3), or (c) would otherwise exceed the maximum elective deferrals
permitted under the terms of the 401(k) Plan.

An Eligible Employee who is eligible to make catch-up contributions (as
described in Code Section 414(v)) under the 401(k) Plan shall be permitted to
defer compensation under this Plan for a Plan Year only if the Eligible Employee
satisfies the requirements of this Article II and has made all such catch-up
contributions under the 401(k) Plan for such Plan Year.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III

DEFERRAL ELECTIONS

 

  3.1 Deferral Elections.

(a) Salary Deferral Elections. The Committee shall notify each Eligible Employee
of his or her eligibility to participate in the Plan. An Eligible Employee’s
elections to participate may be made by electronic means in accordance with
rules and procedures established by the Committee.

(b) No Bonus Deferrals. Notwithstanding any other provision herein, no Eligible
Employee shall be permitted to defer any bonus under this Plan.

(c) Timing of Deferral Election. To participate through the deferral of Salary
for any Plan Year, an Eligible Employee must file an election in accordance with
procedures established by the Committee no later than the date in the preceding
Plan Year determined by the Committee. Such date shall precede the first day of
the Plan Year during which the deferral election shall be effective for the
deferral of Salary.

(d) Newly Hired Employee. An Eligible Employee whose employment with the Company
commences during a Plan Year shall not be permitted to participate until the
first day of the following Plan Year.

(e) Method of Deferral. Each deferral election shall specify the portion of the
Eligible Employee’s Salary that he or she elects to defer. An election to defer
Salary for a Plan Year shall apply to all Salary earned during each pay period
that ends during such Plan Year.

(f) Amount of Deferrals. The amount of Salary that an Eligible Employee may
elect to defer is any percentage (in 1% increments) up to 20%; provided,
however, that no election shall be effective to reduce the Salary payable to an
Eligible Employee for a calendar

 

-8-



--------------------------------------------------------------------------------

year to an amount which is less than the amount that the Company is required to
withhold from such Eligible Employee’s Salary for such calendar year for
purposes of federal, state and local (if any) income tax, employment tax
(including without limitation Federal Insurance Contributions Act (FICA) tax),
and other tax withholdings. Deferral of the percentage of Salary elected by the
Eligible Employee shall commence with the pay period following the pay period in
which the Eligible Employee’s elective deferrals under the 401(k) Plan for the
Plan Year reach the limit on elective deferrals under Section 402(g) of the Code
(increased, if applicable, by the limit on catch-up contributions under
Section 414(v) of the Code). Notwithstanding the foregoing, the Committee may
determine that deferrals for the 2011 Plan Year shall not commence before the
pay period in 2011 determined by the Committee. Such determination, if any,
shall be irrevocably made and documented in writing no later than December 31,
2010, and such writing shall be considered part of this Plan document.

(g) Duration of Deferral Election. Any deferral election made under
paragraphs (c) or (d) shall remain in effect and, except as provided in
Subsection 3.1(h), be irrevocable, notwithstanding any change in the
Participant’s Salary, for the entire Plan Year for which it is effective. A new
deferral election must be made for each subsequent Plan Year prior to the
commencement of such subsequent Plan Year.

(h) Emergency Cessation of Deferrals. Notwithstanding anything else contained
herein to the contrary, a Participant may discontinue his or her Salary
deferrals under the Plan at any time if the Committee determines that the
Participant has an Unforeseeable Emergency as defined in Section 6.3(b), or a
hardship distribution from the 401(k) Plan pursuant to Treasury Regulation
1.401(k)-1(d)(3). Such discontinuance of deferrals will remain in effect for the
remainder of the current Plan Year.

 

-9-



--------------------------------------------------------------------------------

  3.2 Coordination with 401(k) Plan Election.

Participants shall make separate elections of the percentage deferrals under
this Plan and the 401(k) Plan.

 

-10-



--------------------------------------------------------------------------------

ARTICLE IV

ACCOUNTS

 

  4.1 Deferral Account.

The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Notwithstanding anything else contained herein to
the contrary, the Committee and the administrator of the 401(k) Plan shall have
full power and authority to determine whether amounts of the Participant’s
Salary that the Participant elected to be deferred to the 401(k) Plan for a Plan
Year will instead be deferred under this Plan or not deferred under either this
Plan or the 401(k) Plan.

Subject to the requirements of Article II, as soon as administratively practical
after submission of each pay period report, the Plan’s recordkeeper shall credit
the Participant’s Deferral Account with an amount equal to the portion of Salary
deferred by the Participant during the pay period in accordance with the
Participant’s election under Sections 3.1 and 3.2; that is, the portion of the
Participant’s Salary that the Participant has elected to be deferred and has
been determined by the Committee to be deferred under his or her Deferral
Account.

 

  4.2 Matching Account.

The Committee shall establish and maintain a Matching Account for each
Participant who receives a matching credit under the Plan. Subject to the
requirements of Article II, as soon as administratively practical after
submission of the final pay period report for each Plan Year, for any
Participant who continues to be an Eligible Employee on the last day of the Plan
Year, the Plan’s recordkeeper shall credit a Participant’s Matching Account with
an amount, if any, equal to the difference between his or her actual Annual
401(k) Matching Amount and the

 

-11-



--------------------------------------------------------------------------------

amount the Annual 401(k) Matching Amount would have been had Participant not
deferred his or her Salary under this Plan for the Plan Year.

 

  4.3 Investment of Accounts.

(a) Separate Investment Funds shall be established under this Plan. The
Committee may, in its discretion, terminate any Investment Fund. The Committee
shall determine the number of Investment Funds, and the Committee or its
delegate shall determine the investments to be made under the Investment Funds.

(b) Pursuant to rules established by the Committee, each Participant shall have
the right and obligation to designate in which of the Investment Funds his or
her Accounts will be deemed to be invested for purposes of determining the
investment gain (or loss) to be credited to his or her Accounts. Pursuant to
rules established by the Committee, a Participant may change the designation
made under this Section 4.3 and/or transfer an amount deemed to be invested in
one Investment Fund to another Investment Fund by filing an election with the
Committee, on a form and in a manner prescribed by the Committee, prior to any
deadline that may be established by the Committee. If a Participant does not
make an election with respect to the investment of his or her Account, the
Participant shall be deemed to have elected a default Investment Fund determined
by the Committee. The Committee may establish other rules, regulations and
procedures regarding the Investment Funds as it deems appropriate in its sole
discretion.

(c) Investment Funds are designated only for the purpose of determining the
investment gains and losses to be credited on Participants’ Accounts. Neither
the Company nor the Trust is required to make actual investments corresponding
to such Investment Funds.

 

-12-



--------------------------------------------------------------------------------

ARTICLE V

VESTING

 

  5.1 Vesting.

(a) Deferral Account. A Participant’s Deferral Account shall be 100% vested at
all times.

(b) Matching Account. The Participant’s Matching Account shall vest as follows:

 

Years of Service

   Vested
Interest  

Less than one year

     0 % 

One year but less than two years

     20 % 

Two years but less than three years

     40 % 

Three years but less than four years

     60 % 

Four years but less than five years

     80 % 

Five years or more

     100 % 

A “Year of Service” is any calendar year in which a Participant completes at
least 850 hours of service for the Company, including service in years prior to
the establishment of this Plan.

Notwithstanding the above schedule, a Participant’s Matching Account shall
become 100% vested if, during a Participant’s period of employment with the
Company (including periods while on an approved leave of absence, or, in the
case of the Participant’s death while performing ‘qualified military service’ as
defined in Section 414(u) of the Code), there is a Change in Control, the
Participant dies, is Disabled (as determined under the 401(k) Plan), reaches age
59-1/2 or is judicially declared to be incompetent. Any amount not vested upon a
Participant’s Separation from Service is immediately forfeited.

 

-13-



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTIONS

 

  6.1 Distribution of Accounts.

(a) Time of Distribution. Distribution of a Participant’s Accounts under the
Plan shall be made (or if installments are paid under § 6.1(b)(ii), shall
commence to be made) within 90 days following his or her Separation from Service
or as soon as administratively feasible thereafter. Notwithstanding the
foregoing, if any stock of the Company is publicly traded on an established
securities market, the distribution to any Participant who is a “specified
employee” under Code Section 409A(a)(1)(B)(i) shall not be made (or commence to
be made in the case of installment payments) before the earlier of (i) the date
which is six months after such Participant’s Separation from Service or (ii) the
date of the Participant’s death. For any twelve month period commencing April 1
and ending March 31, an Eligible Employee is a “specified employee” if the
Eligible Employee was a “key employee” at any time during the calendar year
ending before such April 1. A key employee is defined in Code Section 416(i)
without regard to Code Section 416(i)(5).

(b) Manner of Distribution. The amount to be paid to the Participant shall be
the entire vested amount credited to the Participant’s Accounts.

(i) Amounts shall be paid in cash in a lump sum and valued as of the date the
amount of the distribution is determined.

(ii) Notwithstanding Section 6.1(b)(i) above, if elected by the Participant
prior to his or her participation in the Plan, the Participant shall receive his
or her payment in the form of annual installments, over a period not to exceed
10 years. If a Participant dies during the payout period, any amounts remaining
in the Participant’s

 

-14-



--------------------------------------------------------------------------------

Accounts shall be paid in a lump sum as soon as administratively practical to
the Participant’s Beneficiary.

(iii) Except as set forth in this Section, a Participant’s election of form of
distribution shall be irrevocable. Each of the forms of distribution set forth
in Sections 6.1(b)(i) and (ii) shall be considered a single payment for purposes
of Code Section 409A. Accordingly, Participants shall be allowed to make a new
form of distribution election, provided that the following requirements are
satisfied:

(a) The election does not take effect until at least twelve months after the
date the election is made, and the election must be made at least twelve months
prior to the date the first payment would be made to the Participant absent the
election;

(b) The commencement date of the first payment to the Participant shall be five
years following the date the payment would have commenced absent the change in
the Participant’s election; and

(c) No Participant may make more than one new form of distribution election.

Any attempt to change a payout election that does not satisfy these requirements
shall be void.

 

  6.2 Inability to Locate Participant.

In the event that the Committee is unable to locate a Participant or Beneficiary
within two years following the date the Participant was to commence receiving
payment or delivery pursuant to Section 6.1 the entire amount allocated to the
Participant’s Accounts shall be forfeited. Furthermore, if any benefit payment
(by check or other form of payment) to a

 

-15-



--------------------------------------------------------------------------------

Participant or Beneficiary remains uncashed or unclaimed for two years following
its delivery to the last known address of the Participant or Beneficiary, the
amount of such benefit payment shall be forfeited. Any forfeited amount shall
immediately become the property of the Company. If, after such forfeiture, the
Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings, from the date of the forfeiture. The
distribution of such benefits shall thereafter be made in the manner determined
by the Committee.

 

  6.3 Unforeseeable Emergencies.

(a) General. A Participant (or former Participant or Beneficiary) may request a
distribution from the vested portion of his or her Account for an Unforeseeable
Emergency without penalty. Such distribution for an Unforeseeable Emergency
shall be subject to approval by the Committee and may be made only to the extent
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution). A distribution for an
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be relieved (1) through reimbursement or compensation by insurance or
otherwise, (2) by liquidation of the Participant’s (or Beneficiary’s) assets, to
the extent the liquidation of such assets would not itself cause severe
financial hardship, or (3) by cessation of deferrals under this Plan. The
Committee may require that the Participant (or Beneficiary) provide a written
representation that any such distribution satisfies the requirements set forth
in this Section 6.3(a).

(b) Definition of Unforeseeable Emergency. An “Unforeseeable Emergency” with
respect to a Participant shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Section 152 of the Code, without regard

 

-16-



--------------------------------------------------------------------------------

to Section 152(b)(1), (b)(2) and (d)(1)(B)), loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the facts of each case and in all events must constitute an “unforeseeable
emergency” within the meaning of Section 409A. The purchase of a home and the
payment of college tuition would typically not be considered to be Unforeseeable
Emergencies.

(c) Administrative Provisions for Withdrawals. Distributions under this
Section 6.3 shall first be made from the Deferral Account and after it is
exhausted, from the vested portion of the Matching Account. Such distributions
will be made as soon as administratively practical following the Participant’s
submission of a completed withdrawal form.

 

  6.4 Distributions on Death.

In the event of the death of a Participant, the Participant’s Accounts shall be
paid to the Participant’s Beneficiary in a lump sum as soon as administratively
practical following the Participant’s death.

 

  6.5 Change in Control.

Upon a Change in Control at the Company, all Accounts shall be distributed as
soon as administratively practical after the Change in Control. Following a
Change in Control, no amendment or termination of the Plan shall adversely
affect any benefits earned by Participants prior to the amendment or
termination.

 

-17-



--------------------------------------------------------------------------------

  6.6 Incapacity.

If the Committee shall find that any person to whom any payment is payable under
this Plan is unable to care for his or her affairs because of illness or
accident, a payment due (unless a prior claim therefore shall have been made by
a duly appointed guardian or other legal representative) may be paid to the
spouse, a child, a parent, or a brother or sister, or to any custodian,
conservator or other fiduciary responsible for the management and control of
such person’s financial affairs in such manner and proportions as the Committee
may determine. Any such payment shall, to the extent thereof, discharge of the
liabilities of the Company to the Participant or Beneficiary under this Plan.

 

  6.7 Construction.

For purposes of this Article VI, a payment shall be considered to have been made
“as soon as administratively practical after” a particular date only if it is
made within ninety (90) days after that date.

 

-18-



--------------------------------------------------------------------------------

ARTICLE VII

CLAIMS PROCEDURE AND ARBITRATION

 

  7.1 Claims Procedure and Arbitration.

(a) The Committee shall establish procedures for action upon claims initially
made and the communication of a decision to the claimant promptly and, in any
event, not later than sixty (60) days after the date of the claim; the claim may
be deemed by the claimant to have been denied for purposes of further review
described below in the event a decision is not furnished to the claimant within
such sixty (60) day period. Every claim for benefits which is denied shall be
denied by written notice setting forth in a manner calculated to be understood
by the claimant (1) the specific reason or reasons for the denial, (2) specific
reference to any provisions of this Plan on which denial is based,
(3) description of any additional material or information necessary for the
claimant to perfect his claim with an explanation of why such material or
information is necessary, and (4) an explanation of the procedure for further
reviewing the denial of the claim under the Plan. The Committee shall establish
a procedure for review of claim denials, such review to be undertaken by the
Committee. The review given after denial of any claim shall be a full and fair
review with the claimant or his duly authorized representative having one
hundred eighty (180) days after receipt of denial of his claim to request such
review, having the right to review all pertinent documents and the right to
submit issues and comments in writing. The Committee shall establish a procedure
for issuance of a decision by the Committee not later than sixty (60) days after
receipt of a request for review from a claimant unless special circumstances,
such as the need to hold a hearing, require a longer period of time, in which
case a decision shall be rendered as soon as possible but not later than one
hundred twenty (120) days after receipt of the claimant’s request for review.
The decision on

 

-19-



--------------------------------------------------------------------------------

review shall be in writing and shall include specific reasons for the decision
written in a manner calculated to be understood by the claimant with specific
reference to any provisions of this Plan on which the decision is based.

(b) Any person disputing a decision of the Committee shall submit such dispute
to binding arbitration pursuant to the rules of the American Arbitration
Association, to be held in San Diego County. In any arbitration with respect to
a decision or action of the Committee taken before a Change in Control, the
losing party in such arbitration proceedings shall bear the costs of
arbitration, and each party shall bear its own attorneys’ fees. In any
arbitration with respect to a decision or action of the Committee taken after a
Change in Control, the Company shall bear the costs of arbitration (other than
attorneys’ fees), and the arbitrator may make an award of attorneys’ fees; any
such award shall be made according to the then-prevailing standards for judicial
awards of attorneys’ fees applicable to civil actions brought under the Employee
Retirement Income Security Act of 1974, as amended.

 

-20-



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

 

  8.1 Committee.

The Committee shall be appointed by, and serve at the pleasure of, the Board of
Directors.

 

  8.2 Committee Action.

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The chairman of the Committee (the “Chairman”) or
any other member or members of the Committee designated by the Chairman may
execute any certificate or other written direction on behalf of the Committee.

 

  8.3 Powers and Duties of the Committee.

Subject to Section 8.4, the Committee, on behalf of the Participants and their
Beneficiaries, shall enforce this Plan in accordance with its terms, shall be
charged with the general administration of this Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

(a) Prior to a Change in Control, to construe and interpret the terms and
provisions of the Plan; provided that upon and after a Change in Control, the
Committee’s interpretation or construction (and any previous interpretation or
construction of the Committee) shall be reviewed on a de novo basis;

 

-21-



--------------------------------------------------------------------------------

(b) To compute and certify to the amount and kind of benefits payable or
deliverable to Participants and their Beneficiaries;

(c) To maintain all records that may be necessary for the administration of this
Plan;

(d) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(e) To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof;

(f) To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of this Plan as the
Committee may from time to time prescribe; and

(g) To direct the Trustee concerning the performance of various duties and
responsibilities under the Trust.

 

  8.4 Interpretation of Plan.

Prior to the occurrence of a Change in Control, the Committee shall have full
discretion to construe and interpret the terms and provisions of this Plan,
which interpretation or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to this Plan. Notwithstanding the foregoing, after the occurrence of a Change in
Control, no deference shall be given to the Committee’s construction or
interpretation (or the

 

-22-



--------------------------------------------------------------------------------

Committee’s prior interpretation or construction) of the Plan and any such
construction or interpretation shall be reviewed under a de novo standard of
review.

In making any determination or in taking or not taking any action under this
Plan, the Committee, or the Board, as the case may be, may obtain and may rely
upon the advice of experts, including professional advisors to the Company. No
director, officer or agent of the Company shall be liable for any such action or
determination taken or made or omitted in good faith.

 

  8.5 Plan Construction.

It is the intent of the Company that a Participant’s deferrals of Salary and
matching contributions under the Plan shall not be considered conditioned on the
Participant’s participation in the 401(k) Plan in accordance with Treasury
Regulation Section 1.401(k)-1(e)(6)(iv), and this Plan shall be interpreted
consistent with such intent.

 

  8.6 Information.

To enable the Committee to perform its functions, the Company shall, upon
request of the Committee, supply full and timely information to the Committee on
all matters relating to the Salary of all Participants, their death, or other
cause of termination, and such other pertinent facts as the Committee may
require.

 

  8.7 Compensation, Expenses and Indemnity.

(a) The Committee is authorized at the expense of the Company to employ such
legal counsel and administrative services as it may deem advisable to assist in
the performance of its duties hereunder. Expenses and fees in connection with
the administration of this Plan shall be paid by the Company.

 

-23-



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to this Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

 

-24-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

 

  9.1 Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held under any trust
(other than a grantor trust within the meaning of Section 671, et. seq. of the
Code), or held in any way as collateral security for the fulfilling of the
obligations of the Company under this Plan. The Company’s obligation under this
Plan shall be merely that of an unfunded and unsecured promise of the Company to
pay money in the future, and the rights of the Participants and Beneficiaries
shall be no greater than those of unsecured general creditors.

 

  9.2 No Employment Contract.

Nothing contained in this Plan (or in any other documents related to this Plan)
shall confer upon any Eligible Employee or other Participant any right to
continue in the employ or other service of the Company or constitute any
contract or agreement of employment or other service, nor shall interfere in any
way with the right of the Company to change such person’s compensation or other
benefits or to terminate the employment of such person, with or without cause.

 

  9.3 Restriction Against Assignment.

The Company shall pay all amounts payable hereunder only to the person or
persons designated by this Plan and not to any other person or corporation. No
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution

 

-25-



--------------------------------------------------------------------------------

by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any distribution or payment from this Plan,
voluntarily or involuntarily, the Committee, in its discretion, may cancel such
distribution or payment (or any part thereof) to or for the benefit of such
Participant, Beneficiary or successor in interest in such manner as the
Committee shall direct.

 

  9.4 Withholding.

The Company shall satisfy any state or federal income or other tax withholding
obligation arising upon distribution of a Participant’s Accounts. The
Participant shall pay or provide for payment in cash of the amount of any taxes
which the Company may be required to withhold with respect to the benefits
hereunder. Without limiting the Company’s authority to satisfy the withholding
obligation from other sources, the Company may satisfy any withholding
requirements with respect to the Plan by withholding wages, salary or bonus
amounts otherwise payable to Participants.

 

  9.5 Amendment, Modification, Suspension or Termination.

The Committee may amend, modify or suspend this Plan in whole or in part, except
that (i) no amendment, modification or suspension shall have any retroactive
effect to reduce any amounts allocated to Participants’ Accounts, and
(ii) Section 4.3 may not be amended, modified or suspended so as to, with
respect to any amounts credited to the Accounts as of the date of such
amendment, reduce the amount of investment gains to be credited to Participants’
Accounts in accordance with Section 4.3. The Committee may terminate and
liquidate this Plan and

 

-26-



--------------------------------------------------------------------------------

distribute all vested benefits hereunder in accordance with the requirements of
Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under
Section 409A of the Code (or any similar successor provision), which regulation
generally provides that a deferred compensation arrangement such as this Plan
may be terminated within twelve (12) months following a dissolution or change in
control of the Company or may be terminated if the Company also terminates all
other similar deferred compensation arrangements and distributes all benefits
under this Plan not less than twelve (12) months and not more than twenty-four
(24) months following such termination. The Committee may, in its discretion,
accelerate the vesting of any or all Participants’ Accounts under this Plan in
connection with any such Plan termination and liquidation.

 

  9.6 Governing Law.

Except to the extent preempted by ERISA or other applicable federal law, this
Plan shall be construed, governed and administered in accordance with the laws
of the State of California.

 

  9.7 Receipt or Release.

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Committee and the Company. The Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment or delivery, to execute a receipt and release to such effect.

 

  9.8 Headings, etc. Not Part of Agreement.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

-27-



--------------------------------------------------------------------------------

  9.9 Section 409A.

To the extent that this Plan is subject to Section 409A of the Code, this Plan
shall be construed and interpreted to the maximum extent reasonably possible to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code. If any portion of a Participant’s Account balance under this Plan is
required to be included in income by the Participant prior to receipt due to a
failure of this Plan to comply with the requirements of Section 409A of the Code
and related Treasury Regulations, the Committee may determine that such
Participant shall receive a distribution from this Plan in an amount equal to
the lesser of (i) the portion of his or her Account balance required to be
included in income as a result of the failure of this Plan to comply with the
requirements of Section 409A of the Code and related Treasury Regulations, or
(ii) the Participant’s unpaid vested Account balance.

This Science Applications International Corporation 401(k) Excess Deferral Plan
is hereby adopted by Science Applications International Corporation effective
January 1, 2011.

 

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION

By:

 

 

  Lucy K. Moffitt   Vice President & Director of Retirement Programs

 

-28-